Citation Nr: 9930523	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  98-05 436A	)	DATE
	)
	)


THE ISSUE

Whether decisions of the Board of Veterans' Appeals in 
February 1980 and September 1983 denying reopening of a claim 
for service connection for sickle cell anemia should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).  


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


	WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from October 1966 to July 1970 
and he served in the Republic of Vietnam from April 14, 1967 
to September 8, 1967.  His military occupational specialty 
was rifleman.  

This matter comes before the Board of Veteran's Appeals 
(Board) on a motion requesting revision of decisions of the 
Board in February 1980 and September 1983 alleging CUE in 
denying reopening of a claim for service connection for 
sickle cell anemia.  

Reconsideration of the decisions of the Board in 1980 and 
1983 denying reopening of a claim for service connection for 
sickle cell anemia was denied by Order of July 1995.  

Subsequently, the veteran claimed entitlement to an earlier 
effective date for service connection for sickle cell anemia, 
alleging CUE in those Board decisions.  This matter is 
separately addressed, as provided by law and regulations, 
because a precedent opinion of the Acting VA General Counsel 
has held that motions for reconsideration of a Board 
decision, alleging obvious error in fact or law, may be 
construed as requests for revision of that Board decision.  
VAOGCPREC 1-98, 63 Fed. Reg. 31263 (June 8, 1998).  The Board 
is bound by precedent opinions of the VA General Counsel 
under 38 U.S.C.A. § 7104(c) (West 1991) and 38 C.F.R. § 19.5 
(1999).


FINDINGS OF FACT

1.  In February 1980, the Board issued a decision denying 
reopening of a claim for service connection for sickle cell 
anemia.  

2.  The Board's February 1980 decision was supported by the 
evidence then of record and it is not shown that the 
applicable statutory and regulatory provisions extant at that 
time were ignored or incorrectly applied.  

3.  In September 1983, the Board issued a decision denying 
reopening of a claim for service connection for sickle cell 
anemia.  

4.  The Board's September 1983 decision was supported by the 
evidence then of record and it is not shown that the 
applicable statutory and regulatory provisions extant at that 
time were ignored or incorrectly applied.  


CONCLUSIONS OF LAW

1.  The Board's February 1980 decision did not contain CUE as 
to a failure to reopen a claim for service connection for 
sickle cell anemia.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 
C.F.R. § 20.1403(a) (1999).  

2.  The Board's September 1983 decision did not contain CUE 
as to a failure to reopen a claim for service connection for 
sickle cell anemia.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 
C.F.R. § 20.1403(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

History of the Case

The examination for service entrance in October 1966 was 
negative for any pertinent abnormality.  

In November 1966, the veteran complained of dizziness, 
headaches, and having passed out.  His teeth ached and his 
hands were cold.  The impressions were an upper respiratory 
infection and an anxiety reaction.  In November 1966 he had 
sore legs.  In July 1967, he complained of pain on the right 
side of his head.  Several days later he had tension 
headaches with weakness and the impression was fever of 
undetermined origin. 

A November 1967 report of hospitalization noted that in July 
1967, while in Vietnam, the veteran had developed a spiking 
fever and had been hospitalized.  An abscess of the right 
side of his forehead had been incised and drained.  He had 
also complained of left lower leg pain and an X-ray had 
revealed evidence of osteomyelitis.  He had been given 
antibiotic medication.  Because of a drop in hemoglobin, 
hematological studies were done which revealed evidence of 
"sickle cell disease on hemoglobin electrophoresis."  
Serious consideration was also given to bone marrow 
suppression secondary to medication but there had been no 
concomitant depression of his platelets or white blood cells.  
After a change in medication his hematocrit level rose to the 
20 percent level.  In September 1967 he was transferred to a 
military medical facility at Ft. Polk with a diagnosis of 
osteomyelitis of the left tibia probably secondary to 
melioidosis and "hemoglobin S-C disease."  During that 
hospitalization hemoglobin electrophoresis on two occasions 
revealed evidence of "hemoglobin S and hemoglobin C".  

The veteran was transferred to the Valley Forge General 
Hospital in December 1967 with osteomyelitis of the left 
tibia.  It was reported that he had had arthritis in his arms 
and knees, sometimes with swelling of the joints since about 
the age of six.  It was reported that he had developed 
chills, fever, and headaches while on maneuvers in the Delta 
region of Vietnam in July 1967.  He subsequently bruised and 
sprained his lower leg while stepping out of an "APC."  A 
sickle cell prep had been negative and he had been 
subsequently evacuated to Japan in August 1967 when 
hemoglobin electrophoresis test results were compatible with 
"hemoglobin SC disease."  A sickle cell prep was positive.  
While at Ft. Polk he had had parasites in his stool and 
hemoglobin electrophoresis was again "SC."  

During hospitalization at Valley Forge hemoglobin 
electrophoresis again showed "hemoglobin SC."  He was given 
antibiotic medication for osteomyelitis for a full year.  In 
early September 1968 he developed a severe headache and 
generalized bone, muscle, and joint pain which was felt "to 
represent hemoglobin SC crisis."  This subsided in two days 
without specific treatment but paresthesia in his mandible 
persisted and a neurology evaluation found that it was quite 
likely that this represented a micro-infarct in the 
mandibular division of the fifth cranial nerve.  The 
discharge diagnoses in January 1969 included osteomyelitis of 
the left tibia due to Pseudomonas pseudomallei, treated and 
improved, and "[h]emoglobin, SC disease.  Untreated, 
unchanged."  It was reported that the latter had existed 
prior to service.  He was given a Physical Profile limiting 
his duties due to osteomyelitis.  

A March 1969 clinical record reflects that the veteran had 
"confirmed S-C hemoglobinopathy."  

A hospital discharge summary dated in January 1970 reflects 
that the veteran had had a recurrence of his osteomyelitis.  
It was noted that the injury in Vietnam had been a fracture 
of the distal left tibia.  He had had a sequestrectomy while 
at Ft. Polk and his 14 months of treatment at Valley Forge 
had been unsuccessful in stopping the osteomyelitic drainage 
and alleviating leg pain.  It was also reported that during 
his treatment for osteomyelitis "he was found to have 
hemoglobin S-C disease without concomitant anemia or other 
problems related to this trait."  The diagnoses included 
chronic recurrent osteomyelitis and "[s]ickle cell disease 
(trait), without concomitant anemia" which had existed prior 
to service.  It was stated that he was unfit for further 
military service due to the recurrent osteomyelitis.  

The report of a medical board examination in January 1970 
reflects that the veteran was unfit for further military 
service and reflects a diagnosis of "sickle cell disease" 
and on the reverse side of that report is the notation 
"sickle cell disease (trait), without concomitant anemia."  

A February 1970 report of medical board proceedings also 
reflects diagnoses of osteomyelitis and "sickle cell disease 
(trait), without concomitant anemia."  With respect to 
sickle cell it was indicated that this had existed prior to 
service and was not aggravated by active duty.  

A February 1970 report of physical evaluation board 
proceedings determined that the veteran was unfit for further 
military service and reflects that his disabilities were 
"osteomyelitis, chronic, recurrent, left tibia" and 
"sickle cell-hemoglobin C disease, asymptomatic." With 
respect to severity, sickle cell was noted to be "[b]elow VA 
minimum" and citation was made to the then VA Diagnostic 
Codes 7799 - 7700.  

[Current 38 C.F.R. § 4.27 (1999) provides that when an 
unlisted disability is "encountered requiring rating by 
analogy, the diagnostic code number will be 'built-up' as 
follows: [t]he first 2 digits will be selected from that part 
of the schedule most closely identifying the part, or system, 
of the body involved; that last 2 digits will be '99' for all 
unlisted conditions.]  

The veteran claimed service connection for "sickle cell 
disease" in July 1970.  

On VA examination in August 1970, it was reported that the 
veteran had sickle cell disease incidental to prolonged 
treatment of a left tibial infection.  He had no knowledge of 
having sickle cell prior to his 1967 and was not now under 
any treatment for anemia.  A careful review of records 
revealed that he had not had a compound fracture of the left 
tibia but had had a contusion or direct trauma.  His 
osteomyelitis was related to his sickle cell disease and the 
trauma.  A sickle cell prep was positive.  The diagnoses 
included "sickle cell disease (trait)."  

An unappealed December 1970 rating action denied service 
connection for sickle cell trait, as a constitutional or 
developmental abnormality which was not a disability under 
the law.  Service connection was granted for, in part, 
chronic active osteomyelitis which was assigned a 20 percent 
disability rating.  

The veteran underwent VA hospitalization in January and 
February 1972 to rule out, in part, sickle cell anemia.  The 
discharge diagnoses included "sickle cell trait."  

R. P. Morris, MD, reported in November 1972 that he had 
treated the veteran for, in part, pain and swelling of the 
left leg.  

On VA examination in January 1973, the veteran reported 
having lost time from work due to "sickle cell anemia 
trait" and the flu.  It was reported that he had a history 
of the sickle cell trait and that his sickle cell anemia may 
have played some part in his osteomyelitis.  

During VA hospitalization in February 1975, the veteran's 
sickle cell trait was noted but not treated.  It was noted 
that he should be followed-up with, in part, a liver profile 
and observation for activity of the chronic osteomyelitis, to 
which patients with sickle cell tended to be susceptible when 
they developed anemia.  His liver abnormality might possibly 
be the result of his sickle cell condition.  The diagnoses 
included "[h]epatitis, silent, secondary to sickle cell 
condition."  

A March 1975 VA outpatient treatment (VAOPT) record noted 
hepatitis, minor, silent, secondary to sickle cell trait.  

The veteran applied in January 1976 to reopen his claim for 
service connection for sickle cell anemia.  

In February 1976, the RO obtained additional VA clinical 
records which included a report of VA hospitalization in 
September and October 1975 when the veteran was treated for 
"hemoglobin S-C disease with sickle cell crisis."  It was 
reported that he had a previous diagnosis of sickle cell 
trait and it was felt that this was a sickle cell crisis.  

VAOPT records of December 1975 reflect treatment for right 
arm pain due to sickle cell anemia, and he reported that he 
ached all over.  

Evidence following this VA hospitalization in late 1975 
reveals the presence of active sickle cell disease.  

In June 1976, the veteran's representative requested that 
1976 VA hospitalization records be obtained and citation was 
made to Diagnostic Code 7714 (which lists the criteria for 
rating sickle cell anemia) and it was requested that the case 
be submitted to the VA Director of Compensation and Pension 
Services.  

Discharge summaries of VA hospitalizations in May and in June 
1967 reflect treatment for active sickle cell anemia.  

An August 1976 rating action denied reopening of the claim 
for service connection for sickle cell anemia.  That rating 
action noted the request for referral to the VA Director of 
Compensation and Pension Services but held that the veteran's 
sickle cell trait had been dormant until his VA 
hospitalization in February 1975.  The veteran was notified 
of that denial in August 1976 and was also informed that 
submission of his case to "Central Office" for review was 
not deemed appropriate.  

In December 1977, a private physician's statement was 
received concerning the severity of the veteran's 
osteomyelitis, psychiatric disability, and genitourinary 
disability.  

A December 22, 1977 rating action denied an increased rating, 
citing the private physician's statement.  

Thereafter a VAOPT record of October 1977 was received which 
reflects that veteran's concern with attempting to have his 
sickle cell anemia service-connected.  

A December 28, 1977 rating action also denied an increased 
rating, citing the October 1977 VA records. 

The veteran was notified of the December 1977 rating actions 
and VA Form 21-4138, Statement in Support of Claim was 
received in February 1978 as a notice of disagreement (NOD) 
and in which he stated that "[i]t is further contended that 
my sickle cell anemia should be service connected."  

A statement of the case (SOC) on the issue of service 
connection for sickle cell anemia was issued in April 1978.  

In an April 1978 statement, Dr. Morris stated that the 
veteran had had several crises of sickle cell anemia since 
October 1977 and he felt that the veteran was unable to 
pursue employment.  

The veteran's substantive appeal, VA Form 1-9, was received 
in May 1978. 

In May 1978, the veteran submitted a copy of a notice of a 
favorable decision awarding Social Security disability 
benefits from October 1977, allegedly for the same 
disabilities for which he was service-connected.  Also 
submitted was a copy of a memorandum in support of that 
claim.  

The veteran testified before a rating board at the RO in 
support of his claim in October 1978.  The veteran's service 
representative alleged that the evidence showed that either 
the veteran's sickle cell anemia was aggravated by his 
osteomyelitis or that the sickle cell anemia caused the 
osteomyelitis (pages 1 and 2 of that transcript).  The 
veteran testified that after being hurt in Vietnam it was 
during his hospitalization in Japan that it was found that he 
had sickle cell disease and he had had a great deal of 
trouble from both osteomyelitis and sickle cell anemia and he 
had been having problems ever since (page 2).  He had been 
told by military physicians in Japan that while his sickle 
cell had existed prior to service it had had a definite 
bearing on his osteomyelitis (page 2).  The veteran's 
representative inquired of the Medical Member of the rating 
board whether sickle cell anemia could be aggravated by 
osteomyelitis and the Medical Member stated that it "might 
be true" and that it "could have been aggravated by the 
osteo" (page 3).  The veteran testified that he had been 
transferred to Japan for treatment of osteomyelitis after 
sustaining an injury in the field in Vietnam and developing a 
fever (pages 3 and 4).  The rating board determined that an 
examination would be necessary for a medical opinion as to 
the relationship of the osteomyelitis and sickle cell anemia 
(page 5).  The service representative requested the any such 
examiner review all of the service medical records (page 6).  

On VA examination in January 1979, the examiner rendered 
diagnoses of inactive osteomyelitis and that the veteran had 
sickle cell anemia.  It was also stated that sickle cell 
anemia patients were notoriously prone to have bone infarcts 
and osteomyelitis.  Frequently the infection was due to 
Salmonella.  On VA psychiatric examination in January 1979 it 
was reported that the veteran had anxiety as a result of his 
sickle cell disease, and when he was under a great deal of 
pressure.  

A February 1980 Board decision denied reopening of the claim 
for service connection for sickle cell anemia.  The Board 
found, in pertinent part, that:

1.  The originating agency denied service connection 
for sickle cell disease in December 1979 and August 
1976; those unappealed decisions were within rating 
judgment.  

2.  Additional evidence does not establish that 
sickle cell disease originated or became worse in 
military service.  

Based on those findings, the Board concluded that:

1.  The originating agency's denials of service 
connection for sickle cell disease in December 1970 
and August 1976 were final and additional evidence 
does not establish a new factual basis meriting 
allowance of the reopened claim.  (citations supra re 
service connection)

In the 1980 Board decision is was noted that:

Review of the evidence on file in August 1976 reveals 
that sickle cell disease was identified during the 
veteran's period of military service.  Although a 
sickle cell disorder was not noted at time of 
examination for service, such trait, by its nature, 
antedated military service.  Although service medical 
records show symptomatic manifestations of sickle 
cell disease on isolated occasions during the 
veteran's more than three years of active service, it 
appears that such episodes were without ascertainable 
residual.  Indeed, examination shortly before 
separation showed the veteran's sickle cell disorder 
to be entirely asymptomatic.  Significantly, evidence 
of file in August 1976 did not demonstrate that 
disabling manifestations of sickle cell disease were 
exhibited subsequent to the veteran's period of 
service until more than five years after separation.  
Hence, considering the clinical evidence, a finding 
of aggravation was not made.  As the originating 
agency's determinations in December 1970 and August 
1976 appear to have been within rating judgment on 
the basis of the evidence on file, those 
determinations are final.  

Evidence considered in connection with the reopened 
claim is to the combined effect that the veteran has 
exhibited disabling manifestations of sickle cell 
disease more than five years subsequent to his period 
of military service.  Such evidence, however, is not 
'new' inasmuch as it is essentially repetitive of 
information previously considered by the originating 
agency.  Hence, absent new evidence which establishes 
that sickle cell disease originated or worsened in 
military service, the claim must remain in a denied 
status.  Contrary to the contentions advanced, the 
objective evidence does not show that osteomyelitis, 
which originated in service, was due to sickle cell 
disease.  

In response to the veteran's February 1980 letter expressing 
disagreement with the Board decision, he was informed in 
April 1980 that he could either request reconsideration of 
that decision or reopen his claim by furnishing additional 
evidence.  

Additional VA clinical records from 1971 to 1978 are on file, 
some of which are copies previously on file, and the new 
records do not reflect treatment for active sickle cell 
anemia prior to 1975.  

The veteran applied to reopen the claim for service 
connection for sickle cell anemia in May 1980 and in response 
the RO informed him that no further action would be taken as 
to that claim unless he submitted new and material evidence 
not previously considered.  

In August 1980 the veteran submitted duplicate copies of 
records previously on file.  

Also received in 1980 were private clinical records of 
treatment for sickle cell anemia.  

In written correspondence dated in September 1980, K. Felton, 
a licensed practical nurse, reported that the veteran had 
complained of sickle cell anemia on the several occasions and 
that she had transported him to a hospital symptoms related 
thereto.  

A September 1980 rating action denied reopening of the claim 
for service connection for sickle cell anemia.  

In late 1980 there was correspondence between the RO and the 
National Personnel Records Center (NPRC) in reference to 
communication from the veteran's Congressman.  In one 
document, reference was made to [redacted].  

In November and December 1980 the veteran stated that he 
understood that the VA had had two separate files on him, 
with separate claim numbers, i.e., [redacted] and [redacted].
He understood that the two files had now been combined 
into one file but felt that some of the records had been 
missing at the time of the February 1980 Board decision, and 
he wished to reopen his claim.  

RO correspondence in January and February 1981 reflects that 
additional service medical records received from the NPRC had 
been duplicated and sent to the veteran.  

In February 1981, the veteran was informed that to reopen his 
claim he had to submit new and material evidence.  

Received in April 1981 were copies of service medical records 
of the veteran's initial hospitalization in September 1967 in 
Vietnam.  While marked as duplicates (apparently by the RO) 
these were not contained in the service medical records 
previously available (and apparently were at least part of 
the additional service medical records provided by the NPRC 
in 1981).  

This discharge summary of the September 1967 inservice 
hospitalization at a Field Hospital reflects that while in 
the field in Vietnam the veteran had developed severe 
headaches and high fevers with chills as well as left ankle 
pain.  After an initial evaluation he had been returned to 
his battalion and had been accidentally kicked in the head.  
He was then found to have a high fever and was hospitalized.  
A scalp abscess was incised and drained but the infectious 
organism was never identified but he was given antibiotics 
and the scalp abscess was felt to be the source of his fever.  
He had no history of anemia.  Examination of a blood smear 
revealed no sickle cells but there were many target cells and 
hyperchromia.  X-rays revealed left tibial osteomyelitis.  He 
was felt to have Pseudomonas pseudomallei.  His hemoglobin 
started to fall and it was felt that he had sickle cell C 
disease with a painful crisis and that he had depression of 
red blood cells secondary to medication, which was 
discontinued, although there was no depression of platelets 
or white blood cells.  He was given injections of Vitamin B12 
and folic acid and his hematocrit level then climbed rapidly.  
It was felt that he had "sickle cell C disease accounting 
for the anemia."  The impressions included left tibial 
osteomyelitis and "sickle cell C disease."  It was felt 
that he would eventually have to be "boarded out of the 
service on the basis of sickle cell C disease."  

Received in June 1981 were records of the veteran's November 
1978 hospitalization at the University Hospital for, in part, 
S - C hemoglobinopathy with a painful sickle cell crisis.  It 
was reported that his left tibial osteomyelitis was secondary 
to a fracture.  

On file are records of treatment for sickle cell anemia in 
1981 at the Baptist Hospital.  

In August 1981, Samuel L. Clifford, MD, reported that the 
veteran had developed left tibial osteomyelitis due to an 
inservice fracture.  He had a history of sickle cell anemia.  

The veteran was notified in September 1981 of a rating action 
that month denying reopening of the claim for service 
connection for sickle cell anemia.  

In September 1981, Philip B. Phillips, MD, stated that the 
veteran felt that he had sickle cell disease, and not merely 
the latent trait, which was aggravated by service.  

A September 1982 rating action denied reopening of the claim 
for service connection for sickle cell anemia.  

In April 1982, the RO received copies of private clinical 
records dated in 1980 to 1982 from Dr. Keunn.  The records 
reflect that in October 1980 it was reported that the veteran 
was first noted to have hemoglobin SC disease during service 
when he developed an osteomyelitic infection and since then 
he had been in and out of numerous hospitals for, in part, 
painful sickle cell crises.  It was also reported that 
discovery of the veteran's hemoglobin disorder during service 
was "not unusual since perhaps up to 40 % of patients have 
the disease discovered after 20 years of age."  It was also 
reported that "certainly the osteomyelitis may have been 
related to the patient's sickling.  However, the overall 
course is relatively benign and it is difficult for me to 
tell how much of the patient's symptoms are related to 
painful crises as opposed to psychologically dependent 
symptomatology."  

Statements in April 1982 from [redacted], [redacted], and 
[redacted] attested to the severity of the veteran's sickle 
cell anemia and the need for treatment in 1981 and 1982.  

An NOD was received in April 1982 and an SOC was issued in 
June 1982 and the appeal was perfected by filing VA Form 1-9 
in June 1982.  

Hemoglobin sickle cell disease was diagnosed during VA 
hospitalization in July 1982 and on VAOPT in May 1983 as well 
as during private hospitalization in September 1982.  

A September 1983 Board decision denied reopening of the claim 
for service connection for sickle cell anemia.  The Board 
found, in pertinent part, that:

1.  Service connection for sickle cell anemia was 
denied by the Board of Veterans Appeals in a decision 
dated February 1980.  

2.  The evidence submitted in connection with the 
reopened claim is essentially cumulative in nature 
and the factual basis relating to the foregoing issue 
of service connection remains unchanged.  

Based on those findings, the Board concluded that:

1.  The additional evidence submitted after the 
Board's prior decision of February 1980, with respect 
to service connection for sickle cell anemia, does 
not present a new factual basis with regard thereto.  
(38 U.S.C. 310, 4004; 38 C.F.R. 19.194)

In the 1983 Board decision is was noted that:

When this Board entered its determination of 1980 it 
was on the basis that evidence had not been adduced 
to show that sickle cell disease had originated in 
service or had become worse during service.  

The endeavor of the veteran to link sickle cell 
anemia to his service which ended in July 1970 is 
understandable.  However, the submission since this 
Board's determination of 1980 represents evidence 
which is basically cumulative in nature and presents 
little in the way of new facts.  

Nevertheless, we have carefully reviewed this 
evidence in association with the entire record.  The 
Board, in its deliberations, has given careful 
consideration to all the contentions advanced by and 
on behalf of the veteran.  

At the August 1998 hearing before the Board the veteran's 
claims included entitlement to an earlier effective date for 
service connection for sickle cell anemia but it was made 
clear that this claim was predicated upon allegations of CUE 
in the 1980 and 1983 Board decisions.  The veteran testified 
that he had no preservice problems or symptoms of sickle cell 
anemia (page 3) but first developed symptoms thereof, 
including a full blown sickle cell crisis, during active 
military service and that he was treated inservice for the 
active sickle cell disease and not the latent sickle cell 
trait, and was so informed of this by an inservice physician 
(page 3).  He had continued to have active symptoms of sickle 
cell anemia, including sickle cell crises, after military 
service (page 3).  He had first discovered that he sickle 
cell anemia, and its' trait, when hospitalized during service 
for a left leg fracture with resultant osteomyelitis (page 
4).  Sickle cell disease, not merely the sickle cell trait, 
was diagnosed during active service and he was discharged 
from active service due to sickle cell disease (page 4).  He 
had had sickle cell crises during the first year after 
military service for which he was treated at a VA medical 
center in Biloxi, Mississippi (page 9) and first filed a 
claim for sickle cell anemia in 1970, within the first year 
after service (page 10).  He had "S C hemoglobin" which 
causes the same manifestations of a person with full blown 
sickle cell anemia with painful crises (page 11).  The 
veteran felt that the proper effective date for service 
connection for sickle cell anemia was the day following 
discharge from active service (page 11).  The veteran also 
testified that he had received Social Security disability 
benefits during military service in 1968 for sickle cell 
anemia as a disease because of his hospitalization in Valley 
Forge for 14 months and under the law in the State of 
Pennsylvania he therefore qualified for Social Security 
Benefit.  He had thereafter again qualified for receipt of 
Social Security disability benefits in 1977 and had received 
Social Security disability benefits since then (pages 18 and 
19).  


Law and Regulations

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West Supp. 1999).  Review to 
determine whether CUE exists in a case may be instituted by 
the Board on its own motion, or upon request of a claimant at 
any time after the decision is made.  38 U.S.C.A. § 7111(c) 
and (d).  A request for revision is to be submitted directly 
to the Board and decided by the Board on the merits, 38 
U.S.C.A. § 7111(e), and a claim filed with the Secretary 
requesting such reversal or revision is to be considered a 
request to the Board, 38 U.S.C.A. § 7111(f).  

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to regulations published by VA in 
January 1999.  38 C.F.R. §§ 20.1400-1411 (1999).  According 
to the regulations, CUE is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).  Generally, CUE 
is present when either the correct facts, as they were known 
at the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Ibid.  Review for CUE in a prior Board decision 
must be based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b).  

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made; if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(c).  Examples of situations that are not CUE 
include the following: (1) Changed diagnosis.  A new 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist under 38 U.S.C.A. 
§ 5107(a); and, (3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d).  Moreover, CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).  

In addition to the above, a motion for CUE in a Board 
decision must satisfy specific pleading requirements, and if 
it does not, the motion must be denied.  38 C.F.R. 
§ 20.1404(b).  Non-specific allegations of failure to follow 
regulations, failure to give due process, and other general, 
non-specific allegations of error are examples of allegations 
that will not meet the pleading requirements necessary to 
file a motion for CUE in a Board decision.  Ibid.  

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of CUE that the United States 
Court of Appeals for Veterans Claims has defined for claims 
of CUE in rating decisions.  See Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc); Damrel v. Brown, 6 Vet. App. 242 
(1994). Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review 
denied, 6 Vet. App. 162 (1994); Luallen v. Brown, 8 Vet. 
App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); see 
also Crippen v. Brown, 9 Vet. App. 412 (1996) and Berger v. 
Brown, 10 Vet. App. 166 (1997).  

Analysis

Addressing the merits of the appellant's motion, the Board 
concludes that application of the law to the facts in this 
case is against a finding that CUE was committed by the Board 
in its February 1980 and September 1983 decisions.  In this 
case, it is not claimed by the appellant or shown by the 
evidence that the factual record before the Board in either 
February 1980 or September 1983 was incomplete or incorrect 
(except to the extent addressed herein with respect to 
whether there were two claim files and the receipt of 
additional service medical records between the 1980 and 1983 
Board decisions).  Hence, although not alleged, the motion 
for CUE is not sustainable on the grounds that the correct 
facts, as known at that time, were not before the Board.  38 
C.F.R. § 20.1403(a).  The motion is premised mainly on the 
assertion that the law and regulatory provisions extant at 
the time were incorrectly applied by the Board or not applied 
at all.  

A rating action and a supplemental SOC in August 1996 stated 
that a Board review of July 11, 1995 determined that there 
was no CUE in the prior Board decisions of February 1980 and 
September 1983.  

"A claim for CUE may not be endlessly reviewed.  Once there is 
a final decision on a particular claim of CUE, that particular 
claim of CUE may not be raised again; it is res judicata."  
Olson v. Brown, 5 Vet. App. 430, 433 (1993).  In Russell v. 
Principi, 3 Vet. App. 310, 315 (1992) it was held that a claim 
of CUE is res judicata under three circumstances.  First, 
where CUE is denied by the RO and a timely appeal is not taken 
to the BVA; second, because a Board denial of CUE is not 
appealed to the Court; and thirdly, when the Court has 
rendered a decision that there was no CUE.  (See also Schmidt 
v. Brown, 5 Vet. App. 27, 29 (1993) citing Russell).  

"Once there is a final decision on a particular claim of CUE, 
that particular claim of [sic] CUE may not be raised again; it 
is res judicata."  Norris v. West, 11 Vet. App. 219, 224 
(1998) (citing Schmidt v. Brown, 5 Vet. App. 27, 29 (1993); 
Russell v. Principi, 3 Vet. App. 310, 315 (1992) (en banc); 
and Olson v. Brown, 5 Vet. App. 430 (1993)).  See also Link v. 
West, 12 Vet. App. 39, 44 (1998) (principle of res judicata 
applies to a final Board decision adjudicating the issue of 
CUE on the merits and that claim of CUE may not be raised 
again).  In Links, the Board had, upon reconsideration, 
adjudicated the issue of CUE in a prior rating action on the 
merits.  However, in this case the July 11, 1995 Board review 
cited by the RO was only an Order denying a motion for 
reconsideration of the February 1980 and September 1983 Board 
decisions because "obvious errors of fact or law have not 
been demonstrated with regard to these decisions."  
Accordingly, there has been no prior adjudication on the 
merits of whether there was CUE in the 1980 and 1983 Board 
decisions and, accordingly, no finality attaches to the July 
1995 Order.  

Indeed, if the motion for reconsideration had been granted in 
1995, the subsequent Board decision would legally have had to 
have been based upon all evidence then of record and not just 
the evidence on file at the time of the 1980 and 1983 Board 
decisions.  Obviously, this standard of review is very 
different from the standard governing adjudication of a motion 
for revision of a Board decision based on alleged CUE since in 
such a determination only evidence on file at the time of the 
Board decisions being collaterally attacked may be considered.  
In other words, a motion for revision of a Board decision is a 
collateral attack upon that Board decision; whereas, an order 
granting reconsideration vacates the prior Board decision and 
that Board decision is then without finality (and only final 
prior Board decisions may be collaterally attacked).  Thus, 
reconsideration and motion for revision based on CUE, while 
perhaps similar concepts ("the concepts of CUE and obvious 
error are equivalent" see Dinsay v. Brown, 9 Vet. App. 79, 88 
(1996) (citing Russell v. Principi, 3 Vet. App. at 314)) use 
very different legal standards.  The Board is not only 
permitted, but required to view all of the evidence of record 
(even that obtained after the Board decision under 
reconsideration) when the Board conducts its de novo review of 
the claim after reconsideration has been granted.  Harris v. 
West, 11 Vet. App. 456, 460 (1998) (and this applies even in 
reopening which must be adjudicated upon all evidence, old and 
new); see also VAOGCPREC 89-90, 56 Fed. Reg. 1125 (1991) (on 
reconsideration all evidence on file is to be considered, 
including that received after the decision of the Board being 
reconsidered) and VAOGCPREC 70-91, 57 Fed. Reg. 2316 (1992) 
(reconsideration by the Board vacates the original Board 
decision and that any "benefits awarded upon reconsideration 
should be assigned an effective date pursuant to general 
effective date rules").  

In Crippen v. Brown, 9 Vet. App. 412, 421 (1996) the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) addressed the question of 
alleged CUE in RO rating decisions which had denied reopening 
of a claim for service connection.  The Court held that "it 
does not matter whether a particular RO decision was or was 
not a merits adjudication because the disposition of the CUE 
claim would ultimately turn on the same question."  In 
Crippen, at 421, it was noted that it had been held in Mason 
v. Brown, 8 Vet. App. 44, 52 (1995) "that if an RO decision, 
assailed as CUE, had undebatably erred in denying the 
reopening of a previously and finally disallowed claim, the 
Board would have to decide whether, had the error not been 
made, the outcome after reopening - that is, on the merits - 
would have 'manifestly' been changed."  

Analogously, this same analytic approach must govern this 
motion of CUE in the prior Board decisions which denied 
reopening.  

The 1980 Board denial was on direct appeal of a rating action 
denying service connection for sickle cell anemia but the 
1983 Board decision was on appeal of a rating action which 
denied reopening of that claim.  

If a Board decision did not specifically state that new and 
material evidence warranted reopening since a prior denial 
but nonetheless actually reopened the claim by weighing the 
old and new evidence, the Board decision must be viewed for 
what it actually did, i.e., to all intents and purposes 
reopened and readjudicated de novo, then the prior denial is 
subsumed in the Board decision, even if the Board decision 
did not specifically stated that it "affirmed" the prior 
denial (as in 38 C.F.R. § 20.1104).  Morris v. West, No. 96-
1013, slip op. (U.S. Vet. App. August 20, 1999).  

38 C.F.R. § 3.303(c) provides, in pertinent part, that 
"[c]ongenital or developmental defects, refractive error of 
the eye, personality disorders and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation."  

A General Counsel Opinion was issued on March 5, 1985 which 
held that:

9.  It is clear that congenital or developmental 
defects may not be service-connected because they are 
not diseases or injuries under the law.  See, e.g., 
Thompson v. United States, 405 F.2d 1239 (Ct. Cl. 
1969).  We must caution, however, that many such 
defects can be subjected to superimposed disease or 
injury.  If, during an individual's military service, 
superimposed disease or injury does occur, service 
connection may indeed be warranted for the resultant 
disability.  

10.  In sum, service connection may be granted for 
diseases (but not defects) of congenital, 
developmental or familial origin.  In the instant 
cases, [claims for service connection for retinitis 
pigmentosa and for polycystic renal disease] service 
connection is warranted if the evidence as a whole 
establishes that the familial conditions in question 
were incurred or aggravated during service within the 
meaning of VA law and regulations.  

This General Counsel Opinion was subsequently reissued in 
July 1990 as a Precedent General Counsel Opinion.  VAOGCPREC 
82-90 (56 Fed. Reg. 45711 (1990)).  In Monroe v. Brown, 4 
Vet. App. 513, 515 (1993) VAOGCPREC 82-90 was interpreted as 
meaning that service connection is warranted for diseases, 
but not defects, of congenital, developmental, or familial 
origin and that a congenital disease may justifiably be 
determined to have preexisted service but if it first 
manifested during service "guidance from medical authorities 
may be necessary regarding the actual time of onset [and] 
service connection should turn on the question of whether 
manifestations of the disease in service constituted 
'aggravation' of the condition using the same legal standards 
applicable to cases of acquired disorders."  

Also, a Precedent General Counsel Opinion in March 1990, 
VAOGCPREC 1-90 (55 Fed. Reg. 27757 (1990)) held that 
"[s]ervice connection may be established pursuant to 38 
C.F.R. § 3.309(a) when a hereditary or familial disease first 
becomes manifest to a compensable degree within the 
presumptive period following discharge from service provided 
the rebuttable presumption provisions of § 3.307 are 
satisfied."  In this regard, the Board notes that sickle 
cell anemia is a form of primary anemia and that primary 
anemia is a chronic disease listed at 38 C.F.R. § 3.309(a) 
and was so listed at the time of the 1980 and 1983 Board 
decisions.  

Additionally, General Counsel Opinion 8-88 of September 1988 
was subsequently reissued in July 1990 as a Precedent 
General Counsel Opinion 67-90, VAOGCPREC 67-90 (55 Fed. Reg. 
43253 (1990)) and held that "[a]n hereditary disease under 
38 C.F.R. § 3.303(c) does not always rebut the presumption 
of soundness found in 38 U.S.C. §§ 311 and 332.  Service 
connection may be granted for hereditary diseases which 
either first manifest themselves during service or which 
preexist service and progress at an abnormally high rate 
during service."  

All of the foregoing General Counsel Opinions were issued 
after the 1980 and 1983 Board decisions which are being 
collaterally attacked on the basis of CUE.  

It is asserted that regardless of the foregoing General 
Counsel Opinions that service connection was warranted for 
sickle cell anemia at the time of the Board decisions in 1980 
and 1983 because sickle cell anemia was listed for the first 
time as a ratable disease entity in the 1976 Edition of 
Rating Schedule at 38 C.F.R. § 4.117, Diagnostic Code (DC) 
7714.  However, the note to DC 7714 provided then, as it does 
now, that the sickle cell trait alone without a history of or 
current pathological findings directly attributable to such 
trait is not a ratable disability.  This note further 
provided in 1976 that "[c]ases of symptomatic sickle cell 
trait will be forwarded to the Director, Compensation, and 
Pension Service for review."  

Reference was made in VA Form 1-646 of April 1998 (at page 7 
thereof) to the VA Program Guide 21-1, section 9, change 243, 
particularly page 0-9-5, (see also page 17 of the transcript 
of the August 1998 Board hearing) and to VA Training Guide 
21-75-1, Part III, section 42, and to the 1985 edition of the 
Physician's Guide.  

The cited provisions in the VA Program Guide are dated 
November 9, 1976 stated that sickle cell anemia is an 
hereditary and familial disorder and when it is an active 
disease entity, as opposed to the mere latent trait, it is 
characterized clinically by symptoms of anemia, 
"arthritis," leg ulcers and acute attacks of pain.  The 
Program Guide describes variant forms of hemoglobinopathies, 
including those of sickle cell.  At page '0-9-5' it states:

Sickle Cell - C Disease (Hb S + Hb C).  The presence 
of both S and C hemoglobin in the red cell produces a 
disorder clinically similar to sickle cell anemia.  
Again, diagnosis depends on the demonstration of the 
two hemoglobins on electrophoresis and the presence 
of sickling by the appropriate preparation.  The 
severity of the illness varies, but can be very 
disabling.  The patients are particularly prone to 
aseptic necrosis of bone, often complicated by 
osteomyelitis.  Hematuria is also quite frequent.  
Other vaso-occlusive phenomena as seen in sickle cell 
anemia may be encountered, viz, abdominal crisis, 
ocular disturbance, etc.  

It was also noted that "Hb X -C disease" was an hereditary 
disorder.  Moreover, it was stated, at page 0-9-6, that:

There is no doubt that service in the Armed Forces 
can precipitate or exacerbate the disease process of 
the sickle cell disorders.  This is especially true 
of conditions and circumstances that involve 
strenuous physical exertion such as long marches, 
heavy physical labor, excessive fatigue, extremes of 
temperature and even severe mental stress.  
Infections of even a mild degree, and other 
illnesses, can precipitate the abnormal 
pathophysiology that results in the disease 
manifestations of the sickle cell disorder.  

When sickle cell trait is merely identified during 
service or when symptoms of pre-service sickle cell 
diseases are acute or transient without permanent 
residuals, service connection by aggravation, is 
generally not warranted.  However, if it is shown 
that the disease first became symptomatic during 
service or there were repeated crises, organic 
residuals or chronic disablement during service, a 
finding of aggravation is clearly for consideration.  
The rating board must carefully weigh the facts to 
determine whether there was an increase in disability 
in service upon which to predicate a finding of 
aggravation .......  

Service connection for sickle cell disorders, as 
distinguished from uncomplicated sickle cell trait, 
may not be denied as hereditary, racial or familial 
in character.  Service connection must be determined 
on the evidence as to symptomatology prior to 
enlistment with a comparative study of the chronicity 
and severity in service and at discharge.  The 
determination as to aggravation in service must be 
made on the whole evidentiary record.  

The cited VA Training Guide states, in part, that:

Sickle Cell Anemia (DC 7714)

This is a new diagnostic code and has been included 
to up-date the schedule to comply with modern medical 
diagnostic procedures or nomenclature.  

The condition is a chronic hemolytic anemia 
characterized by sickle-shaped red blood cells.  
Manifestations are due to anemia, thrombosis and 
infarction.  

Your particular attention is called to the note 
following this code.  Sickle cell trait alone without 
a history of or current pathological findings 
directly attributable to such a trait is not a 
ratable entity.  Cases of symptomatic sickle cell 
trait will be forwarded to Central Office.  

You should become familiar with PG21-1, Section 0 - 
19 which discusses this disability.  

The Training Guide then discussed four hypothetical 
circumstances or problems, with problem one dealing with 
sickle cell anemia and problem four with pernicious anemia.  

The second sentence of the note to the 1976 version of DC 
7714 was not clear, on its' face, whether cases of claims for 
service connection or cases of claims for increased ratings 
would be forwarded to the VA Director of Compensation and 
Pension Services.  The current version of the Rating Schedule 
adds to the second sentence additional language that such 
referral will be for "consideration under [38 C.F.R.] 
§ 3.321(b) [extraschedular rating]."  However, the cited 
Training Guide indicates that claims for service connection 
for the sickle cell trait were to be forwarded.  However, 
even this language is qualified inasmuch as only cases of 
"symptomatic" sickle cell trait were to be forwarded.  

Here, the Board concluded in 1980 and 1983 that sickle cell 
anemia did not become an active disease entity until about 
five years after discharge from service and, thus, bore no 
relationship to his military service by means of incurrence 
as a active disease during service, aggravation during 
service or as having first manifested as an active disease 
within the first post service year.  Accordingly, even though 
not addressed in the Board decisions in 1980 and 1983, 
referral of the case to the VA Director of Compensation and 
Services (now the Under Secretary for Benefits) by the RO was 
addressed and deemed not to be warranted.  

With respect to the Physician's Guide, it has been held that 
"[t]he VA Physicians Guide is the document that provides 
guidance to VA doctors in assessing injuries or diseases for 
which a claimant wishes to be service connected.  It is not, 
however, mandated by either statute or regulation, and it 
does not appear in the statutes or regulations governing 
disability evaluation examinations.  Therefore, the VA 
Physicians Guide is not a regulatory or statutory 
provision."  Allin v. West, 6 Vet. App. 207, 214 (1994).  

"Since the VA Physicians Guide is neither a statute nor a 
regulation, the failure to properly apply its guidelines 
cannot constitute CUE.  CUE is an administrative failure to 
apply the correct statutory or regulatory provisions to the 
correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. 
App. 370 (1991).  Thus, in order for CUE to exist, there must 
have been a failure to apply the appropriate regulations or 
statutes.  This is for good reason.  The VA Physicians Guide 
is just that, a guide to VA doctors providing generalized 
direction for the proper conduct of disability examinations. 
[] Thus, we find no compelling reason to apply the CUE 
analysis to this matter, and indeed find many good reasons to 
avoid applying it." Allin v. West, 6 Vet. App. 207, 214 
(1994).  

It is averred, in substance, that in 1980 and 1983 the Board 
erred by substituting it unsubstantiated lay opinion for that 
of a trained professional in violation of the rule announced 
in Colvin v. Derwinski, 1 Vet. App. 171 (1990) and Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

However, Board decisions in 1980 and 1983 were not subject to 
the "independent medical evidence" rule first announced much 
later in Colvin v. Derwinski, 1 Vet. App. 171 (1991) (decided 
March 8, 1991), and thus there was no legal bar to reliance 
on the medical judgment of adjudicators.  While decisions of 
the Court a number of years after the 1980 and 1983 Board 
decision have required that VA adjudicators, including the 
Board, must rely solely upon independent medical evidence, 
those Court decisions do not have retroactive effect.  Tobler 
v. Derwinski, 2 Vet. App. 8, 14 (1991).  More specifically, 
and as applicable to claims of CUE, "opinions of this Court 
that formulate new interpretations of the law subsequent to 
an RO decision [or in this case the 1980 and 1983 Board 
decisions] cannot be the basis of a valid CUE claim."  
Berger v. Brown, 10 Vet. App. 166 (1997); VAOGCPREC 9-94, 
March 25, 1994 (59 Fed. Reg. 27309 (1994)) (Court decisions 
invalidating VA regulations or statutory interpretations do 
not have retroactive effect in relation to prior "final" 
adjudications, but should be given retroactive effect as they 
relate to claims still open on direct review); see also 38 
C.F.R. § 20.1403(e) (1999).  

Attention has been drawn to the rating criteria contained at 
DC 7714 with respect to both reopening the claim and as to 
whether service connection should have been granted in the 
1980 and 1983 Board decisions, after reopening.  However, 
those criteria were established for the evaluation of sickle 
cell anemia and do not provide strict guidelines governing 
grants of service connection for sickle cell anemia.  In this 
regard, the Board observes that 38 C.F.R. § 4.21 (1999) 
provides that "[i]t is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified."  

At the 1998 Board hearing the veteran made reference to 
having served in a combat zone (pages 13 and 14).  Neither 
the 1980 nor the 1983 Board decisions specifically addressed 
the provisions of 38 U.S.C.A. § 1154(b) (West 1991) and 38 
C.F.R. § 3.304(d) (1999) pertaining to claims of service 
connection based on incurrence or aggravation of disease or 
injury in combat.  Here, it has not been specifically 
alleged, nor has the veteran ever stated or testified, that 
sickle cell anemia first began as an active disease process 
due to or concomitant with combat with the enemy.  Rather, 
he testified that he first discovered he had the sickle cell 
trait when hospitalized for a leg fracture and osteomyelitis 
(page 16).  Consequently, there is no satisfactory lay 
evidence, as required under the cited provisions, of 
incurrence or aggravation of sickle cell anemia in combat.  
Moreover, the caselaw of the Court addressing the 
application of 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) were not applicable to the Board decisions in 
1980 and 1983, since at those times the Court had yet been 
created.  

While the rating action of February 1985 which granted 
service connection for sickle cell anemia noted that the 
veteran's testimony at an RO hearing in February 1985 that 
the stress of and exposure to combat had precipitated an 
active sickle cell crisis, there was no such 'satisfactory 
lay evidence', including testimony, on file at the time of 
the 1980 and 1983 Board decisions.  Indeed, even now there 
has been a focus upon whether the veteran's service-
connected osteomyelitic infection during service (for which 
he was hospitalized after having been in Vietnam) 
precipitated the sickle cell trait into becoming an active 
disease entity.  

At the 1998 Board hearing it was stated, at page 18, that 
"[a]s to [CUE] that's intertwined [with the claim for an 
earlier effective date for service connection for sickle cell 
anemia] and when new legislation is brought forth and signed 
into law, an appropriate review of it under statutory 
provisions is greatly appreciated."  However, in this case 
there was no new statute which altered or revised the law 
governing claims for service connection for hereditary 
diseases.  Rather, VA General Counsel Opinions were issued 
subsequent to the 1980 and 1983 Board decisions which are 
being collaterally attacked herein.  Those General Counsel 
Opinions do not have retroactive effect.  Moreover, even if 
those General Counsel Opinions had had retroactive effect 
they would not have changed the outcome of the 1980 and 1983 
Board decisions since the basis of the Board's holdings in 
those decisions was that new and material evidence, and the 
evidence as a whole, did not establish that sickle cell 
anemia first became active as a disease entity (rather than 
the latent genetic trait) several years after military 
service.  

With respect to the Board testimony of having received Social 
Security disability benefits in 1968 due to sickle cell 
anemia as a disease entity, there was no such testimony on 
file at the time of the 1980 and 1983 Board decisions.  While 
there was evidence on file that he was in receipt of Social 
Security disability benefits, there was nothing indicating 
that any such award was predicated upon sickle cell anemia 
having first manifested as an active disease entity during 
service.  Moreover, 38 C.F.R. § 20.1405((b) (1999) provides 
that '[n]o new evidence will be considered in connection with 
the disposition of the motion [to revise prior Board 
decisions based on alleged CUE]" and 38 C.F.R. § 20.1405(c) 
(1999) provides that while a hearing may be conducted, upon a 
showing of good cause, to present argument on this matter 
"[n]o testimony or other evidence will be admitted in 
connection with such a hearing."  Here, the testimony was 
elicited in conjunction with a claim then characterized as an 
earlier effective date for service connection for sickle cell 
anemia and prior to acceptance of this matter as a motion for 
revision under 38 C.F.R. § 20.1400 14011 (1999).  Regardless 
of how the testimony was introduced, since other evidence to 
this effect was not on file at the time of the Board 
decisions being collaterally attacked, such testimony may not 
be considered in the disposition of the motion for revision 
based on alleged CUE.  Additionally, the Board observes that 
the veteran's testimony suggests that he received Social 
Security disability benefits in 1968 based on the length of 
his hospital stay of greater than six months, rather than any 
determination of whether sickle cell anemia was an active 
disease process (in 1968) rather than a latent genetic trait.  

While the copy of the discharge summary of the September 1967 
inservice hospitalization was apparently not on file at the 
time of the 1980 Board decision, it was on file at the time 
of the 1983 Board decision.  The 1983 Board decision did not 
hold, as it should have, that this service medical record was 
new and material evidence.  However, in 1983 it was concluded 
that all of the evidence since the 1980 Board decision was 
basically cumulative.  This conclusion was sustainable 
because while the new September 1967 hospitalization record 
suggests that the veteran had "sickle cell C disease 
accounting for the anemia", there was also evidence that 
anemia was due to medication.  Furthermore, clinical evidence 
during the subsequent inservice hospitalizations did not 
persuasively establish the presence of anemia.  Although at 
service discharge there was a notation of "sickle cell 
disease (trait)", it was within sound discretion to conclude 
that this was an indication of the presence of the latent 
genetic trait and not an active disease process, particularly 
in light of the notation that there was no "concomitant 
anemia" and despite the notation that it was below VA 
minimum for rating purposes since even this could possibly 
mean that there was no active disease.  

Equally important, at the time of the 1980 and 1983 Board 
decisions there was no persuasive evidence of a definitive 
relationship between the veteran's service-connected 
osteomyelitis and active sickle cell disease.  Rather, there 
was information suggesting that the osteomyelitis was due to 
an infection stemming from trauma and there was no definitive 
medical opinion that active sickle cell disease actually, 
rather than possibly, caused the osteomyelitis or that, on 
the other hand, the osteomyelitis or psychiatric disability 
triggered the first manifestation of the active sickle cell 
disease.  

Numerous references are made to inservice clinical notations 
indicating the actual presence of anemia during military 
service which it is alleged conclusively establish that 
sickle cell anemia was an active disease, and not merely the 
latent genetic trait, during active service.  However, as 
noted, there was also evidence that depression of blood 
cells, and possibly other abnormal laboratory findings, were 
due to medication.  To the extent that it is alleged that 
certain clinical findings during service had greater clinical 
value or importance than others with respect to whether 
sickle cell anemia was an active disease, this amounts to no 
more than an allegation that the evidence was not properly 
weighed.  As stated above, this can not be CUE.  

Lastly, there is nothing in the file which shows that at the 
time of the 1980 Board decision there existed two separate 
claim files on the veteran, with separate claim numbers such 
that not all evidence was before the Board in 1980.  Rather, 
the veteran's belief that there had been two claim files is 
apparently due to no more than a clerical error by the NPRC 
in not correctly transcribing the veteran's claim file 
number.  

Accordingly, there is no CUE in either the 1980 and 1983 
Board decisions and, thus, there is no basis for revision of 
those Board decisions.  


ORDER

The veteran's motion for revision of the Board decisions in 
February 1980 and September 1983, based on alleged CUE, is 
denied.  



		
	A. BRYANT 
Member, Board of Veterans' Appeals



 


